Case: 2:19-cv-00379-ALM-CMV Doc #: 13 Filed: 07/05/19 Page: 1 of 3 PAGEID #: 110



                           IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

Adrianne McGee, Adm. Est. of                 :
LeDarren D. Mixon, Deceased,                 :
                                             :       Case No. 2:19-cv-379
                   Plaintiff,                :
                                             :
         vs.                                 :       Judge Marbley
                                             :
City of Whitehall, et. al.,                  :       Magistrate Judge Vascura
                                             :
                   Defendants.               :


  DEFENDANTS’ JOINT MOTION FOR EXTENSION OF TIME TO FILE THEIR
 REPLY IN SUPPORT OF THEIR MOTION FOR JUDGMENT ON THE PLEADINGS
 (DOC. 10) AND RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO FILE AN
                    AMENDED COMPLAINT (DOC. 11)



         Pursuant to Fed. R. Civ. P. 16(b)(4) and S.D. Ohio Civ. R. 7.3, Defendants City of

Whitehall, City of Reynoldsburg, Ronald Casto, Gary A. Baker, Jr. and Joseph Danzey

(collectively “Defendants”) respectfully request an extension of time until July 22, 2019 to file

their (1) reply in support of their Motion for Judgment on the Pleadings (Doc. 10) and (2) Response

in Opposition to Plaintiff’s Motion for Leave to file an Amended Complaint (Doc. 11). Per local

rule, Plaintiff’s counsel was contacted about this motion via e-mail, but has not yet responded to

the undersigned.

         On June 1, 2019, Defendants filed a Motion for Partial Judgment on the Pleadings. (Doc.

10). Plaintiff filed a (1) Response in Opposition (Doc. 12) and (2) Motion for Leave to Amend the

Complaint (Doc. 11) on June 24, 2019. Defendants’ Reply in Support of their Motion for Judgment

on the Pleadings is currently due on Monday, July 8, 2019. Defendants’ response in opposition to

Plaintiff’s Motion for Leave to Amend the Complaint is due on Monday, July 15, 2019. The



4840-4005-3404.1
Case: 2:19-cv-00379-ALM-CMV Doc #: 13 Filed: 07/05/19 Page: 2 of 3 PAGEID #: 111



undersigned counsel for Defendants City of Whitehall, Gary Baker, Jr., and Ronald Casto has been

out of state since July 2, 2019 and is not returning to Columbus until July 10, 2019. The

undersigned counsel for the City of Reynoldsburg and Officer Danzey is out of state until July 15,

2019. Consequently, Defendants ask for an extension of time, until July 22, 2019 to file their Reply

and Response memoranda.

         For the foregoing reasons, Defendants respectfully request that this Motion be GRANTED.

                                              Respectfully submitted,

                                              /s/ Andrew N. Yosowitz
                                              Mark Landes                 (0027227)
                                              E-mail: mlandes@isaacwiles.com
                                              Andrew N. Yosowitz          (0075306)
                                              E-mail: ayosowitz@isaacwiles.com
                                              Isaac, Wiles, Burkholder and Teetor, LLC
                                              2 Miranova Place, Suite 700
                                              Columbus, Ohio 43215
                                              Tel: 614-221-2121; Fax 614-365-9516
                                              Attorney for Defendants City of Whitehall, Ronald
                                              Casto and Gary Baker, Jr.

                                              Michael T. Bivens           (0076199)
                                              E-mail: Michael.bivens@whitehall-oh.us
                                              City Attorney for the City of Whitehall
                                              360 S. Yearling Road
                                              Whitehall, Ohio 43213
                                              Tel: 614-237-9802; Fax: 614-237-9953

                                              MAZANEC, RASKIN & RYDER CO., L.P.A.

                                              /s/Michael S. Loughry
                                              MICHAEL S. LOUGHRY (0073656) Trial Attorney
                                              CARA M. WRIGHT (0084583)
                                              175 South Third Street
                                              Suite 1000
                                              Columbus, OH 43215
                                              (614) 228-5931
                                              (614) 228-5934 – Fax
                                              mloughry@mrrlaw.com; cwright@mrrlaw.com
                                              Counsel for Defendants City of
                                              Reynoldsburg and Joseph A. Danzey
                                                 2

4840-4005-3404.1
Case: 2:19-cv-00379-ALM-CMV Doc #: 13 Filed: 07/05/19 Page: 3 of 3 PAGEID #: 112



                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 5, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.


                                               /s/ Andrew N. Yosowitz
                                               Andrew N. Yosowitz (0075306)




                                                  3

4840-4005-3404.1
